­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 14, 2013 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 000-52176 20-3191847 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 462 7th Avenue, 4th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 594-5050 (Former name or former address, if changed since last report) Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ÿ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ÿ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ÿ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ÿ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On November 14, 2013, Snap Interactive, Inc. (the “Company”) issued a press release announcing certain financial and operational results for the period ended September 30, 2013.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description of Exhibit Press release, dated November 14, 2013, issued by Snap Interactive, Inc. (furnished pursuant to Item 2.02). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2013 SNAP INTERACTIVE, INC. By: /s/ Clifford Lerner Clifford Lerner President and Chief Executive Officer EXHIBIT INDEX Number Description of Exhibit Press release, dated November 14, 2013, issued by Snap Interactive, Inc. (furnished pursuant to Item 2.02).
